DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggest, alone or in combination, “estimating a boiling margin, which is a parameter related to a thermal margin when the refrigerant boils in the exhaust heat recovery device, and prohibiting forced regeneration of the filter as a boiling avoidance process when the boiling margin is less than or equal to a threshold value.”.
The closest prior art of record are Styles et al. (US 2017/0218865) and Murata et al. (US 2016/0376970). Styles et al. (Styles) discloses a boiling prevention system for an exhaust heat recovery heat exchanger. (See Styles, Abstract). Murata et al. (Murata) discloses an exhaust heat recovery boiling suppression system. (See Murata, Abstract). However, neither Styles nor Murata, alone or in combination, teach or fairly suggest “estimating a boiling margin, which is a parameter related to a thermal margin when the refrigerant boils in the exhaust heat recovery device, and prohibiting forced regeneration of the filter as a boiling avoidance process when the boiling margin is less than or equal to a threshold value.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512.  The examiner can normally be reached on 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.